Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action

                                                          Informality

     In claim 9,  the “period” is missing.  Place a period after the last word “issue” in the claim.

Claim Rejections - 35 USC § 101
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No.11,062,380. Although the claims at issue are not identical, they are not patentably distinct from each other  for the reasons set forth below.


     Claim 1 of the application is not patentably distinct form claim 1 of U. S. Pat. 11,062,380.  Claim 1 of the patent claims ”.. identifying a service to provide”.  The application claims “identifying…to provide a service.” There is no difference in the scope of the claim. Identical actions are recited. In addition, the patent further uses the location and roadside assistance issue to identify a provider.  The application only identifies the roadside assistance issue. Hence the application is broader than the patent and anticipates it. Claim 1 of the patent claims generation of a notification to a vehicle and “… generate a notification including at least one of: the identified first roadside assistance provider..” . Claim 1 of the application also provides notification to the provider. Claim 1 of the application includes the limitation of claim 1 of the patent  but fails to recite the notification to the vehicle and is therefore and is therefore broader than the patent.

     Claim 2 of the application recites generation of a notification of the particular service.
     Claim 1 of the patent recites  “generate a notification..,”  in addition to providing notification to the mobile device. Since, notification is generated to at least the provider of assistance, claim 1 of the patent anticipates claim 2 of the application.  

     Claim 3  of the application corresponds to claim 3 of the patent. 
     Claim 4 of the application corresponds to claim 4 of the patent.

     Claim 5 of the application corresponds to claim 5 of the patent. 

     Claim 6 of the application corresponds to claim 6 of the patent.

     Claim 7 of the application corresponds to claim 7 of the patent.

     With respect to claim 8,  the patent recites ”.. identify a service to provide”.  Claim 8 of the application claims “identify…to provide a service.” There is no difference in the scope of the claim. Identical actions are recited. In addition, claim 8 of the patent further uses the location and roadside assistance issue to identify a provider.  Claim 8 of the application only identifies the roadside assistance issue. Hence the application is broader than the patent and anticipates it. Claim 8 of the patent claims generation of a notification to a vehicle and “… generate a notification including at least one of: the identified first roadside assistance provider..” . Claim 8 of the application also provides notification to the provider. Claim 8 of the application includes the limitation of claim 8 of the patent  but fails to recite the notification to the vehicle and is therefore and is therefore broader than the patent.

     Claim 9 of the application recites a generated notification of the service.
Claim 8 of the patent recites this limitation in the second to last limitation when it states “generate a notification..”  Therefore, the generation of the notification of the service is anticipated by claim 8 of the patent.

     Claim 10 of the application corresponds to claim 10 of the patent.

     Claim 11 of the application corresponds to claim 11 of the patent.

     Claim 12 of the application corresponds to claim 12 of the patent.

     Claim 13 of the application corresponds to claim 13 of the patent.

     Claim 14 of the application corresponds to claim 14 of the patent. 

     
     Claim 15 of the patent recites ”.. identify a service to provide”.  Claim 15 of the  application claims “identify…to provide a service.” There is no difference in the scope of the claim. Identical actions are recited. In addition, the patent further uses the location and roadside assistance issue to identify a provider.  Claim 15 of the application only identifies the roadside assistance issue. Hence the application is broader than the patent and anticipates it. Claim 15 of the patent claims generation of a notification to a vehicle and “… generate a notification including at least one of: the identified first roadside assistance provider..” . Claim 15 of the application also provides notification to the provider. Claim 15 of the application includes the limitation of claim 15 of the patent  but fails to recite the notification to the vehicle and is therefore and is therefore broader than the patent.

    Claim 16 of the application recites a generated notification of the service.
     Claim 15 of the patent recites this limitation in the second to last limitation when it states “generate a notification..”  Therefore, claim 16 of the application anticipates claim 15 of the patent which recites the generation of the notification.  

      Claim 17 of the application corresponds with claim 17 of the patent.

     Claim 18 of the application corresponds with claim 18 of the patent.

     Claim 19 of the application corresponds with claim 19 of the patent.

     Claim 20 of the application corresponds with claim 20 of the patent. 



Allowable Subject Matter
     Claims 1-20 would be allowable if a terminal disclaimer is filed overcoming the double patenting rejection above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664